Case 2:19-cv-01444-GW-KS Document 58 Filed 12/24/19 Page 1 of 5 Page ID #:876




  1 COUNSEL LISTED ON
  2 SIGNATURE PAGE
  3
  4
  5
  6
  7
  8
  9
 10                        UNITED STATES DISTRICT COURT
 11                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 12
      BLACKBERRY LIMITED,                  Case No. 2:19-cv-01444-GW-KS
 13   a Canadian corporation,
 14                     Plaintiff,         JOINT STIPULATION TO VACATE
                                           ORDER AND DISMISS WITH
 15              v.                        PREJUDICE ALL CLAIMS AND
 16   TWITTER, INC.,                       COUNTERCLAIMS
      a Delaware corporation,
 17
                        Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           1          CASE NO. 2:19-CV-01444-GW-KS
                                                                JOINT STIPULATION
Case 2:19-cv-01444-GW-KS Document 58 Filed 12/24/19 Page 2 of 5 Page ID #:877




  1         WHEREAS, on June 4, 2019, Plaintiff BlackBerry Limited filed a First
  2 Amended Complaint against Defendant Twitter, Inc., asserting infringement claims
  3 related to U.S. Patent Nos. 8,676,929 (Count I), 8,296,351 (Count II), 9,349,120
  4 (Count III), 9,021,059 (Count IV), 8,286,089 (Count V), 8,572,182 (Count VI), and
  5 8,825,777 (Count VII), Docket No. 36;
  6         WHEREAS, on June 25, 2019, Twitter filed a Motion to Dismiss the First
  7 Amended Complaint, Docket No. 39;
  8         WHEREAS, on October 2, 2019, the Court entered a Final Ruling on Twitter’s
  9 Motion to Dismiss, dismissing BlackBerry’s claims related to the ’929, ’351, ’182,
 10 and ’777 patents, Docket No. 51 (the “MTD Order”);
 11         WHEREAS, the parties have now reached a settlement to dismiss the entirety
 12 of this action with prejudice, which settlement calls for the parties to stipulate to
 13 vacatur of the MTD Order and to jointly request dismissal of this case in its entirety;
 14         It is hereby STIPULATED and AGREED by and between the parties that:
 15         1.    The parties request that the Court vacate its MTD Order, and dismiss
 16 with prejudice all claims and counterclaims in this action;
 17         2.    The parties request that the Court vacate its November 14, 2019 Order
 18 requiring a status report on January 6, 2020 and setting a status conference for January
 19 9, 2020, Docket No. 57; and
 20         3.    Each party shall bear its own costs and attorneys’ fees until and through
 21 the date of the Court’s vacatur of the MTD Order or dismissal of all claims and
 22 counterclaims with prejudice in this action, whichever comes later.
 23         IT IS SO STIPULATED.
 24
 25                                [Signature page follows]
 26
 27
 28
                                                2            CASE NO. 2:19-CV-01444-GW-KS
                                                                       JOINT STIPULATION
Case 2:19-cv-01444-GW-KS Document 58 Filed 12/24/19 Page 3 of 5 Page ID #:878




  1 Dated: December 24, 2019         Respectfully Submitted,
  2                                  By /s/ James R. Asperger
  3                                     QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
  4
                                        James R. Asperger (Bar No. 83188)
  5                                     jamesasperger@quinnemanuel.com
  6                                     Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
  7                                     Pushkal Mishra (Bar No. 298695)
  8                                     pushkalmishra@quinnemanuel.com
                                        865 S. Figueroa St., 10th Floor
  9                                     Los Angeles, CA 90017
 10                                     Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
 11
                                        Victoria F. Maroulis (Bar No. 202603)
 12                                     victoriamaroulis@quinnemanuel.com
 13                                     555 Twin Dolphin Drive, 5th Floor
                                        Redwood Shores, CA 94065
 14                                     Telephone: (650) 801-5000
 15                                     Facsimile: (650) 801-5100
                                        Jordan R. Jaffe (Bar No. 254886)
 16
                                        jordanjaffe@quinnemanuel.com
 17                                     50 California Street, 22nd Floor
                                        San Francisco, CA 94111
 18
                                        Telephone: (415) 875-6600
 19                                     Facsimile: (415) 875-6700
 20                                     BLACKBERRY CORPORATION
                                        Edward R. McGah, Jr (Bar No. 97719)
 21                                     emcgah@blackberry.com
 22                                     Vice President, Deputy General Counsel—
                                        Litigation
 23
                                        41 Ticknor Place
 24                                     Laguna Niguel, CA 92677
                                        Telephone: (650) 581-4750
 25
                                        Counsel for Plaintiff BlackBerry Limited
 26
 27
 28
                                           3           CASE NO. 2:19-CV-01444-GW-KS
                                                                 JOINT STIPULATION
Case 2:19-cv-01444-GW-KS Document 58 Filed 12/24/19 Page 4 of 5 Page ID #:879




  1 Dated: December 24, 2019         Respectfully Submitted,
  2                                  By /s/ Nicholas P. Groombridge
  3                                     PAUL, WEISS, RIFKIND, WHARTON &
                                        GARRISON LLP
  4
                                        Nicholas P. Groombridge (pro hac vice)
  5                                     ngroombridge@paulweiss.com
  6                                     Jenny C. Wu (pro hac vice)
                                        jcwu@paulweiss.com
  7                                     1285 Avenue of the Americas
  8                                     New York, New York 10019-6064
                                        Telephone: (212) 373-3000
  9                                     Facsimile: (212) 757-3990
 10                                     David J. Ball, Jr. (pro hac vice)
 11                                     dball@paulweiss.com
                                        J. Steven Baughman (pro hac vice)
 12                                     sbaughman@paulweiss.com
 13                                     201 K Street, NW
                                        Washington, DC 2006-1047
 14                                     Telephone: (202) 223-7300
 15                                     Facsimile: (202) 223-7420
                                        BIRD, MARELLA, BOXER, WOLPERT,
 16
                                        NESSIM, DROOKS, LINCENBERG &
 17                                     RHOW, P.C.
                                        Ekwan E. Rhow - State Bar No. 174604
 18
                                        erhow@birdmarella.com
 19                                     Grace W. Kang - State Bar No. 271260
                                        gkang@birdmarella.com
 20
                                        A. Howard Matz - State Bar No. 55892
 21                                     hmatz@birdmarella.com
 22                                     1875 Century Park East, 23rd Floor
                                        Los Angeles, California 90067-2561
 23                                     Telephone: (310) 201-2100
 24                                     Facsimile: (310) 201-2110
                                        Counsel for Defendant Twitter, Inc.
 25
 26
 27
 28
                                           4           CASE NO. 2:19-CV-01444-GW-KS
                                                                 JOINT STIPULATION
Case 2:19-cv-01444-GW-KS Document 58 Filed 12/24/19 Page 5 of 5 Page ID #:880




  1                                   ATTESTATION
  2        Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I, James R. Asperger, attest that
  3 concurrence in the filing of this document has been obtained from each of the other
  4 signatories.
  5 Dated: December 24, 2019
  6                                     By /s/ James R. Asperger
  7                                        James R. Asperger
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                               5            CASE NO. 2:19-CV-01444-GW-KS
                                                                      JOINT STIPULATION
